Title: John Adams to Mr. Grand, 8 Jul. 1786
From: Adams, John
To: Grand


          
            
              Sir.
            
            

              London

              July 8. 1786.
            
          

          I have rec’d the Letter you did me the Honour to write me the 26.
            of June. and have looked over Mr. Barclay’s Letters
            according to your desire,—I find you in a Letter from him dated Paris 22 octr. 1785. these Words. vizt “I
            wrote you some time ago advising my Draught on you, in favour of Mr. Grand No. 3: for one hundred Pounds sterling. I
            cannot refer to the date because the Copy is at St. Germains
            to which place I have removed my family & Papers, where I expect they will
            remain during my Absence, I heard at Mr. Grands, that my
            Letter of advice had not reached you, I am now to inform you that I have of this date
            valued on you in favour of Mr. Grand at 30 day’s sight, or
            rather at usance, No. 4. two hundred Pounds sterling, which
            you will please to honor”
          Minutes from my Account
          Octr. 8:1785. I accepted a Bill of Mr. Barclay, No. 2. for £100 stg.
          Ocr. 17. accepted a Bill of Mr.
            Barclay for £100 stg. 1st. of y[thorn sign]e sett, to y[thorn sign]e order of Mr. Grand
          Octr. 31. accepted a Bill of Mr. Barclay for £200 stg. No. 4. first of y[thorn sign]eset
            to y[thorn sign]e order of Mr.
            Grand—
          Now comparing the foregoing Minutes, with the foregoing extract of
              Mr. Barclay’s Letter—I suppose the Bill, which I accepted
            on the 17th. of Octr. is the
            Bill No. 3—which Mr. Barclay
            mentions, Is it not?
          Yours
          
            
              J. A—
            
          
        